LARRY S. BRUMIT,                      )
                                      )
      Plaintiff/Appellant,            )
                                      )    Appeal No.
                                      )    01-A-01-9703-CV-00109
VS.                                   )
                                      )    Rutherford Circuit
                                      )    No. 37508
JAMES ALBERT SUMMAR,                  )

      Defendant/Appellee.
                                      )
                                      )                    FILED
                                                          December 12, 1997

                     COURT OF APPEALS OF TENNESSEE Cecil W. Crowson
                       MIDDLE SECTION AT NASHVILLE Appellate Court Clerk



APPEALED FROM THE CIRCUIT COURT OF RUTHERFORD COUNTY
AT MURFREESBORO, TENNESSEE

THE HONORABLE DON R. ASH, JUDGE




LARRY S. BRUMIT
Northeast Correction Center, Unit 9
P. O. Box 5000
Mountain City, Tennessee 37683-5000
       Pro Se/Plaintiff/Appellant

JAMES ALBERT SUMMAR
502 Winfrey Drive
Murfreesboro, Tennessee 37130
      Pro Se/Defendant/Appellee




                             AFFIRMED AND REMANDED




                                           BEN H. CANTRELL, JUDGE


CONCUR:
TODD, P.J., M.S.
KOCH, J.




                                OPINION
              A man convicted of two counts of first degree murder filed a civil

complaint against the father of one of the victims, alleging that the defendant had

tampered with the jury that convicted him. The circuit court dismissed the complaint.

We affirm the dismissal.



                                            I.



              Larry E. Brumit was convicted on September 26, 1996 of the murder of

two adult males, including James Albert Summar, Jr. On November 15, 1996, Mr.

Brumit filed a lawsuit which alleged that during trial James Albert Summar, Sr. had

told members of the jury, who were standing in the hallway of the courthouse, that

Brumit was guilty, and that “they better find him guilty.” Mr. Brumit asked for $10

million in damages. Mr. Summar filed a Motion to Dismiss for failure to state a cause

of action. The trial court granted the motion, and dismissed the complaint with

prejudice. This appeal followed.



              Mr. Brumit argues that Mr. Summar’s statements to the jury constituted

embracery, an ancient term in criminal law. It is the offense of “attempting to influence

a jury corruptly to one side or the other, by promises, persuasions, entreaties,

entertainments, douceurs, and the like . . . .” Black’s Law Dictionary 522 (6th ed.

1990).



              Though the term embracery is not found in Tennessee’s current criminal

code, Mr. Brumit is correct in stating that the behavior designated by that term still

constitutes a criminal offense:

              Tenn. Code Ann. § 39-16-508. Coercion of juror. --

              (a) a person commits an offense who by means of coercion:
                      (1) Influences or attempts to influence a juror in the exercise
              of the juror’s official power or in the performance of the juror’s official
              duty; or
                      (2) Influences or attempts to influence a juror not to vote or to
              vote in a particular manner

                                                 -2-
                     (b) A violation of this section is a Class E felony.

              Tenn. Code Ann. § 39-16-509. Improper influence of juror. --

              (a) A person commits an offense who privately communicates with
              a juror with intent to influence the outcome of the proceeding on the
              basis of considerations other than those authorized by law.
                      (b) A violation of this section is a Class A misdemeanor.



              We note that aside from criminal sanctions against an embraceor,

improper communication between a third party and a juror in a criminal case can also

result in reversal of a criminal conviction that was procured by such a communication.

See State v. Furlough, 797 S.W.2d 631 (Tenn. Crim. App. 1990).



                                           II.



              Several jurisdictions recognize a private right of action for embracery as

well. In Employers Insurance of Wausau v. Hall, 49 N.C. App. 179, 270 S.E.2d 617

(1980), for example, the North Carolina appeals court affirmed an award of $1,280 for

the plaintiff’s legal expenses after a mistrial induced by the defendant’s attempt to

coerce a juror.



              In LaBarre v. Payne, 174 Ga. App. 32, 329 S.E.2d 533 (1985), the

plaintiff brought suit under both 42 U.S.C. § 1983 and state tort law, contending that

the defendants had conspired to interfere with jury deliberations. The trial court

granted summary judgment to the defendants. The appeals court affirmed the

dismissal of the federal claim, but reversed the dismissal of the state law claim,

holding that Georgia, like North Carolina, recognized embracery as a civil wrong.



              However, several other jurisdictions have found either that such a private

right does not exist, or that for reasons of public policy an action for embracery would

not be permitted unless the injured party has no other means of redress. See OMI



                                         -3-
Holdings v. Howell, 864 F. Supp. 1046 (D.C. Kansas, 1994); Trudell v. Heilman, 158
Cal. App. 3d 251, 204 Cal. Rptr. 551 (2 Dist. 1984).



              We have found no case in which a Tennessee court has recognized a

civil action for embracery. Nor, after much searching, have we found any cases under

English Common Law, or in the Common Law of North Carolina prior to 1796, that

acknowledges the existence of such an action.



              The North Carolina Court of Appeals’ decision in Employers Ins. of

Wausau v. Hall rests on the open courts clause of the Constitution of North Carolina.

While the Constitution of Tennessee contains a similar provision, see Tenn. Const.

art. I, § 17, we decline to adopt the North Carolina court’s reasoning because it differs

from our understanding of the purpose of the open courts clause. These provisions

do not create new rights but rather recognize that persons have a right to a judicial

remedy for recognized legal injuries. Recognized legal injuries include wrongs as

recognized by the law of the land. See Barnes v. Kyle, 202 Tenn. 529, 534-35, 306
S.W.2d 1, 3 (1957). The law of the land consists of the Constitution of Tennessee,

the common-law incorporated into our law in accordance with Tenn. Const. art. XI, §

1, and the duly enacted statutes, regulations, and local ordinances.



              Because there is no state statute authorizing a civil action for damages

for embracery, Mr. Brumit’s claim cannot succeed unless he can demonstrate the

existence at common law of a right of action for damages for embracery. Mr. Brumit

has not pointed to this common-law cause of action, and our examination of the texts

and treatises has not yielded one. Accordingly, we decline to recognize the existence

of a civil action for damages for embracery. We believe that the sanctions available

under our criminal law are a sufficient deterrence to anyone who would seek to

improperly influence juries in the exercise of their official acts.




                                           -4-
                                         III.



             We affirm the dismissal of Mr. Brumit’s complaint. Remand this cause

to the Circuit Court of Rutherford County for further proceedings consistent with this

appeal. Tax the costs on appeal to the appellant.




                                         ________________________________
                                         BEN H. CANTRELL, JUDGE



CONCUR:




_______________________________
HENRY F. TODD, PRESIDING JUDGE
MIDDLE SECTION




_______________________________
WILLIAM C. KOCH, JR., JUDGE